Citation Nr: 0907289	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-26 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a left elbow disorder, 
including residuals of a fracture to the left elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1962 until April 
1964.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2007, at which time the 
claim was reopened and remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut 
for additional development.  Prior to the Remand, this matter 
was before the BVA on appeal from a February 2005 rating 
decision.  


FINDING OF FACT

The medical evidence of record shows that the Veteran's left 
elbow disorder pre-existed his service and was not aggravated 
by his service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left elbow disorder, including as due to aggravation, have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was met after the reopening of the 
Veteran's claim in an October 2007 Board decision and remand.  
Proper notice was provided to the Veteran in November 2007 
satisfying VA's duty to notify in regards to the Veteran's 
service connection claim.  Any notice errors were thus cured 
by the issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, in November 2007 
and August 2008, the RO also provided the Veteran with notice 
of what type of information and evidence was needed to 
establish a disability rating as well as notice of the type 
of evidence necessary to establish an effective date.  With 
those letters, the RO effectively satisfied the remaining 
notice requirements with respect to the service connection 
issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard the Board notes that the RO has obtained 
statements from the Veteran, including testimony during a 
July 2005 RO hearing.  The Veteran submitted private medical 
records.  The Board further notes that a VA medical 
examination was provided in October 2008.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003. A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306. The General Counsel concluded that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition. See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Merits of the Claim
 
The Veteran essentially contends that he either injured his 
left elbow in service or alternatively that his pre-existing 
left elbow disorder was aggravated by service.

The Veteran's service treatment records (STRs) indicate that 
he was accepted into service, with no defects, in an April 
1962 examination, supporting a presumption of sound 
condition.  However, a July 1962 private medical record from, 
Dr. M.E.H., noted that the Veteran had been examined in 
January 1962 regarding the left elbow.  The examiner found 
him to have traumatic arthritis of the left elbow, that was 
not service connected or deemed aggravated by service to that 
date.  The examiner recommended that the Veteran's assignment 
be changed due to his symptoms, but did not find it to be a 
reason for discharge, unless a duty assignment change was not 
possible.  

An August 1963 left elbow x-ray found a deformity which the 
examiner found could be due to an old, pre-service injury.  
There was also no evidence of a recent fracture.  In 
September 1963, the Veteran reported that 5 to 6 years 
previously he had injured his left elbow and has had pain in 
the left elbow off and on since then.  His February 1964 
separation examination found no abnormalities and indicated 
that he was qualified for separation.

A March 1965 private medical examination, from Dr. M.E.H., 
found the Veteran to continue to have elbow pain.  The 
examiner found him to have traumatic arthritis in his left 
elbow, which was presently symptomatic and could be expected 
to be intermittently symptomatic in the future.  The examiner 
further found him to not be fit for military duty because of 
his elbow.  

A VA examination was provided in November 1965.  The Veteran 
reported falling off a bicycle in 1962 and receiving a 
fracture.  The examiner found a residual fracture of the left 
elbow, with limitation of motion and muscle atrophy.  The 
November 1965 x-ray report further noted that the left elbow 
showed a loss of normal carrying angle and some condensation 
of the bone in the supracondylar area.  The findings 
indicated residuals of a very old healed supracondylar 
fracture of the humerus.  

An October 2004 private medical record from the Veteran's 
private physician, Dr. R.C., diagnosed him with post 
traumatic degenerative joint disease with arthrofibrosis and 
a question of an old fracture.  The Veteran reported that his 
left elbow pain dated to 1962, after an in-service injury.  
The examiner reported that based on the history provided by 
the Veteran, his present disability stemmed from his in-
service accident, though further delineation would be made 
after further study.

Dr. R.C., in a November 2004 private medical record, further 
reported that the Veteran had post traumatic degenerative 
joint disease with a component of cubital tunnel syndrome.  
The examiner found that the 1962 injury described by the 
Veteran was the precipitating event with subsequent post 
traumatic degenerative joint disease.

A VA examination was provided in October 2008 and included a 
review of the Veteran's claims file and clinical findings.  
The examiner diagnosed the Veteran with a left humerus 
fracture during childhood complicated by left elbow joint 
traumatic arthritis prior to active service, with resulting 
decreased left elbow joint range of motion and function.  The 
disorder resulted in left arm and forearm muscle atrophy and 
weakness, which was demonstrated by x-ray reports and 
physical examination findings.  The Veteran thus had left 
upper extremity impairment and pain that limited his ability 
to lift, pull, and push with the left upper extremity.

The October 2008 VA examiner found it likely that the 
Veteran's current left elbow disorder clearly and 
unmistakable pre-existed service.  It was also likely that 
the disorder was not aggravated as a result of active 
service.  The examiner's findings were based on the 
documented physical examination and x-ray findings prior to, 
during, and after military service.  Furthermore, the 
examiner found that the left elbow joint traumatic arthritis 
existed in 1962, which established that the disorder pre-
existed active service for numerous years.  Additionally, the 
records review supported previous findings that the Veteran's 
left elbow joint condition was not aggravated by activities 
during active service, but rather was the result of the 
natural progression of the disorder.  The examiner 
specifically relied on STRs indicating that the veteran's 
established pre-existing left elbow disorder was not 
aggravated by service.

The April 1962 examination prior to entry into service did 
not note any defects and found the Veteran qualified for 
service.  The Veteran is thus generally presumed to be in 
sound condition, unless there is clear and unmistakable 
evidence that his left elbow disorder existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111; VAOPGCPREC 3-2003.  Additionally, a pre-existing 
disease will be considered to have been aggravated by active 
service when there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Clear and unmistakable evidence is of record indicating that 
the left elbow disorder existed prior to service and was not 
aggravated by service.  The August 1963 x-ray specifically 
found the Veteran's left elbow deformity to be due to an old, 
pre-service injury, and further found no evidence of a recent 
fracture.  Additionally, the Veteran reported, in September 
1963, that he had injured his left elbow years previously.  
The November 1965 VA examination similarly found him to have 
residuals of a very old healed supracondylar fracture of the 
humerus, in contradiction to the Veteran's claim that he had 
only injured his elbow in 1962.  Based on this information, 
the October 2008 VA examiner diagnosed him with a left 
humerus fracture during childhood complicated by left elbow 
joint traumatic arthritis prior to active service.  The 
examiner opined that the veteran's left elbow disorder 
clearly and unmistakable pre-existed service.   

The Board recognizes that the record contains competing 
medical opinions as to the diagnosis of the Veteran's current 
disorder.  The Board must thus determine how much weight to 
afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors 
such as the reasoning employed by the medical professionals 
and whether or not, and the extent to which, they reviewed 
prior evidence.  Id. at 470-71.  ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight of the credibility of the 
evidence in the adjudication of he merits.  See Hernanadez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

Although the Veteran's private physician, Dr. R.C., found his 
left elbow disorder to stem from an in-service accident, as 
indicated in the October and November 2004 private medical 
records, he also noted that he was basing his opinion on the 
Veteran's report of injury.  Dr. R.C. did not indicate that 
he considered the Veteran's pre-service injury to the left 
elbow.  Additionally, neither Dr. R.C., in his records, or 
the Veteran, in his July 2005 hearing testimony, indicated 
that Dr. R.C. reviewed any service treatment records before 
forming his opinion.  

In contrast, the October 2008 VA examiner reported reviewing 
the Veteran's claims file and physical findings.  The VA 
examiner further provided an explanation as to how he arrived 
at his opinion, based on medical evidence and a review of the 
medical records, rather than only the Veteran's statements. 
Thus, although there are competing medical opinions regarding 
a medical nexus, the weight of the informed evidence 
indicates that the Veteran's left elbow disorder was not 
caused by military service.  

Although the Veteran has a pre-existing left elbow disorder, 
service connection can still be granted for the disorder if 
it was aggravated by service, including by the Veteran's 
claimed 1962 bicycle injury.  However, the evidence of record 
indicates that it was not aggravated by service.  

The contemporaneous July 1962 private medical record from Dr. 
M.E.H. found the Veteran's elbow to not be aggravated by his 
service.  The October 2008 VA examiner specifically relied on 
this July 1962 in-service record in forming his opinion found 
it likely that the disorder was not aggravated as a result of 
active service.  The examiner also noted the periodic records 
in-service related to complaints regarding his left elbow, as 
well as the February 1964 separation examination finding no 
abnormalities of the left elbow.  The VA examiner's findings 
were based on a documented physical examination and x-ray 
findings prior to, during, and after military service.  
Furthermore, the VA examiner found that the left elbow joint 
traumatic arthritis existed in 1962, which established that 
the disorder pre-existed active service for numerous years.  

The private medical records of Dr. R.C. did not address the 
question of aggravation, including the July 1962 in-service 
record showing there was no aggravation, and found instead 
that the Veteran injured his left elbow in service.  As 
previously discussed, service connection for the claimed in-
service injury was rebutted by the evidence of a pre-existing 
left elbow injury, which was specifically found to have not 
been aggravated by service.  Thus the majority of the 
informed evidence, including the October 2008 VA examination, 
did not find the Veteran's pre-existing left elbow disorder 
to be aggravated by service.  

The only other evidence provided as to the Veteran's claim is 
his belief that his left elbow disorder developed due to his 
claimed in-service injury.  Although the Veteran can provide 
testimony as to his own experiences and observations, the 
factual question of if the Veteran's disorder can be 
attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert.  The Veteran is 
not competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159.  
The Veteran does not have the requisite special medical 
knowledge necessary for such opinion evidence.  

The weight of the evidence thus indicates that the Veteran's 
left elbow disorder pre-existed his service and was not 
aggravated by his service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991).  The Veteran's claim for service connection for a 
left elbow disorder is denied.  


ORDER

Service connection for a left elbow disorder, including 
residuals of a fracture to the left elbow, is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


